IN THE COURT OF APPEALS OF IOWA

                                   No. 13-0623
                               Filed June 11, 2014


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ROSCOE LEE WALLACE,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Woodbury County, Timothy T.

Jarman, District Associate Judge.



       A defendant claims his attorney was ineffective in failing to file a timely

motion to suppress evidence obtained in a warrantless search of a vehicle in

which he was a passenger. AFFIRMED.



       Martha M. McMinn, Sioux City, for appellant.

       Thomas J. Miller, Attorney General, Darrel Mullins, Assistant Attorney

General, Patrick Jennings, County Attorney, and Kevin Bell, Assistant County

Attorney, for appellee.



       Considered by Vaitheswaran, P.J., and Tabor and Bower, JJ.
                                        2


VAITHESWARAN, P.J.

      Roscoe Lee Wallace appeals his judgment and sentence for possession

of marijuana, third offense. He contends his attorney was ineffective in failing to

file a timely motion to suppress evidence obtained following a warrantless search

of a vehicle in which he was a passenger.

      “Ordinarily, ineffective assistance of counsel claims are best resolved by

postconviction proceedings to enable a complete record to be developed and

afford trial counsel an opportunity to respond to the claim.” State v. Truesdell,

679 N.W.2d 611, 616 (Iowa 2004). We conclude the record is inadequate to

resolve Wallace’s ineffective-assistance-of-counsel claim on direct appeal.

Accordingly, we preserve the claim for postconviction-relief proceedings.

      AFFIRMED.